The offense charged was local; but there was no misdescription of the place at which it was committed. The sales were at the defendant's store-house in Romulus, and within twenty yards of the county line. For the purposes of criminal jurisdiction, an offense is committed on the boundary between two adjacent counties, if perpetrated within five hundred yards of the boundary line. (2 R.S., 727, § 45.)
The district attorney was properly permitted to prove that the defendant was not a resident of the town in which he obtained his license. The commissioners of excise had no authority to sanction the sale of liquor in the town of Romulus, except by residents of that town. (Laws of 1857, ch. 628, § 2.) They could not acquire jurisdiction over non-residents by their own act in asserting it; nor could the defendant enlarge their statutory powers by falsely claiming that he was a resident.
There was no error in permitting the jury to render a general verdict. Each of the counts was good, and each charged substantially the same offense; the variations being limited to the time and place of its commission.
The judgment should be affirmed, and the record should be remitted, with directions for the execution of the sentence.
All the judges concurring,
Judgment affirmed. *Page 79